EXHIBIT 21 SUBSIDIARIES OF THE BRINK’S COMPANY AS OF FEBRUARY 23, 2009 (The subsidiaries listed below are owned 100%, directly or indirectly, by The Brink’s Company unless otherwise noted.) Jurisdiction Company of Incorporation The Pittston Company Delaware Glen Allen Development, Inc. Delaware Liberty National Development Company, LLC (32.5%) Delaware New Liberty Residential Urban Renewal Company, LLC (17.5%) New Jersey Pittston Services Group Inc. Virginia Brink’s Holding Company Delaware Brink’s, Incorporated (“BI”) Delaware Brink’s Antigua Limited (47%) Antigua Brink’s Express Company Illinois Brink’s (Liberia) Inc. (98%) Liberia Security Services (Brink’s Jordan) Company Ltd (45%) Jordan Servicio Pan Americano de Protección S.A. (“Serpaprosa”) (20% by Trust, BI is Settlor of Trust) Mexico Canamex (10%) Mexico Inmobiliaria, A.J., S.A. de C.V. (20%) Mexico Productos Panamericanos de Protección, S.A. de C.V. (20%) Mexico Operadora Especializada de Transportes, S.A. de C.V. (20%) Mexico Procesos Integrales en Distribución y Logística, S.A. de C.V. (20%) Mexico Brink’s St. Lucia Ltd. (26%) St. Lucia Brink’s Security International, Inc. (“BSI”) Delaware Brink’s Brokerage Company, Incorporated Delaware Brink’s C.l.S., Inc. Delaware Brink’s Global Services International, Inc. Delaware Brink’s Global Services KL, Inc. Delaware Brink’s Global Services USA, Inc. Delaware Brink’s International Management Group, Inc. Delaware Brink’s Network, Incorporated Delaware Brink’s Guarding Services, Inc. Delaware Brink’s Vietnam, Incorporated Delaware Brink’s Philippines, Inc. Delaware Brink’s Ukraine, Inc. Delaware Brink’s Argentina S.A. Argentina Brink’s Seguridad Corporativa S.A. (95%) Argentina Brink’s Asia Pacific Limited Hong Kong Brink’s Australia Pty Ltd Australia A.C.N. ty Ltd Australia Brink’s Belgium S.A. Belgium Cavalier Insurance Company Ltd. Bermuda Brink’s Bolivia S.A. Bolivia Brink’s Global Services FZE Dubai (UAE) Brink’s EMEA SAS France Brink’s France Holdings SAS France Brink’s Madagascar S.A. (60%) Madagascar Brink's Guarding Maroc S.A.S. Morocco Security & Risk Management Training Centre Ltd Mauritius Brink’s (Mauritius) Ltd Mauritius Brink’s Beteiligungsgesellschaft mbH Germany Brink’s Transport & Service GmbH Germany Brink’s Deutschland GmbH Germany Brink’s Sicherheit GmbH Germany Jurisdiction Company of Incorporation Security Consulting & Services GmbH Germany Brink’s Far East Limited Hong Kong Brink’s Arya India Private Limited (40%) India Brink’s Ireland Limited Ireland Brink’s Security Services Ireland Limited Ireland Brink’s Holdings Limited Israel Brink’s (Israel) Limited (70%) Israel Brink’s Diamond & Jewellery Services (International) (1993) Ltd. Israel Brink’s Global Services S.r.L. Italy Brink’s Japan Limited Japan Brink’s Luxembourg S.A. Luxembourg Brink’s Security Luxembourg S.A. Luxembourg BK Services S.a.r.l. Luxembourg Brink’s Global Services S.A. de C.V. Mexico Brink’s International, C.V. (“BICV”, BSI is General Partner) Netherlands Brink’s Chile, S.A. (74%, BICV is beneficial owner) Chile Brink’s de Colombia S.A. (58%, BICV is beneficial owner) Colombia Domesa de Colombia S.A. (59%) Colombia Procesos & Canje S.A. (58%) Colombia Sistema Integrado Multiple de Pago Electronicos S.A. (“SIMPLE S.A.”)(14.5%) Colombia Brink’s Canada Holdings, B.V. (BICV is beneficial owner) Netherlands Brink’s Canada Limited Canada Brink’s-Team 3, B.V. Netherlands Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner) Panama Hermes Transporte Blindados S.A. (36%) Peru Brink’s Dutch Holdings, B.V. (BICV is beneficial owner) Netherlands Brink’s Hellenic Holdings, B.V. (“BHH”) Netherlands Athena Marathon Holdings, B.V. (“AMH”) Netherlands Apollo Acropolis Holdings, B.V. (“AAH”) Netherlands Hermes Delphi Holdings, B.V, (“HDH”) Netherlands Zeus Oedipus Holdings, B.V. (“ZOH”) Netherlands Brink’s Hellas Commercial S.A. – Information Technology Services (“Brink’s Hellas SA”) (20% each BHH, AMH, AAH, HDH, ZOH) Greece Brink’s Hermes Cash & Valuable Services S.A. (“Brink’s Cash & Valuable Services SA”) Greece Brink’s Hermes Security Services SA (“Brink’s Security Services S.A.”) Greece Brink’s Hermes Aviation Security Services S.A. (“Brink’s Aviation Security Services S.A.”) (70%) Greece Hellenic Central Station SA - Reception & Processing Centre of Electronic Signals (“Hellenic Central Station”) (10%) Greece Brink’s C.L. Polska Sp.zo.o Poland Brink’s C.L. Hungaria Limited Hungary Brink’s RUS Holding B.V. (80%) Netherlands Limited Liability Company Brink’s Management (80%) Russia Limited Liability Company Brink’s (80%) Russia Limited Liability Company Private Security Enterprise Brink’s (80%) Russia Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner) Venezuela Aeropanamericano, C.A. (61%) Venezuela Aero Sky Panama, S.A. (61%) Panama Artes Graficas Avanzadas 98, C.A. (61%) Venezuela Blindados de Zulia Occidente, C.A. (61%) Venezuela Blindados de Oriente, S.A. (61%) Venezuela Blindados Panamericanos, S.A. (61%) Venezuela Blindados Centro Occidente, S.A. (61%) Venezuela Bolivar Business S.A. (61%) Panama Domesa Courier Corporation (61%) Florida Panamerican Protective Service Sint Maarten, N.V. (61%) Neth.Antilles Radio Llamadas Panamá, S.A. (61%) Panama 2 Jurisdiction Company of Incorporation Servicio Panamericano de Protección Curacao, N.V. (61%) Neth.Antilles Domesa Curacao, N.V. (61%) Neth.Antilles Domesa Servicio Pan Americano de ProteccionBrink’s Aruba, N.V. (61%) Neth.Antilles Servicio Panamericano de Vigilancia Curacao, N.V. (61%) Neth.Antilles Documentos Mercantiles, S.A. (61%) Venezuela Instituto Panamericano, C.A. (61%) Venezuela Intergráficas Panamá, S.A. (61%) Panama Panamericana de Vigilancia, S.A. (61%) Venezuela Transportes Expresos, C.A. (61%) Venezuela Brink’s Panamá S.A. Panama Inmobiliaria Brink’s Panamá S.A. Panama Brink's Poland Security Services Sp.zo.o. Poland Brink’s Puerto Rico, Inc. Puerto Rico Brink’s International Holdings AG Switzerland Brink’s France S.A.S. France Altair Securite SAS France ARMONIA S.A.R.L. France Brink’s Antilles Guyane S.A.R.L. Guadeloupe Brink’s Security Services SAS France Brink’s Contrôle Sécurité Réunion S.A.R.L. St. Denis Brink’s Évolution S.A.R.L. France Brink’s Formation S.A.R.L. France Brink’s Guard S.A.R.L. France Brink’s Maroc SA Morocco Brink’s Qatar L.L.C. (49%) Qatar Brink’s Réunion S.A.R.L. St. Denis Cyrasa Servicios de Control SA Spain Protecval S.A.R.L. France Maartenval NV Neth.Antilles Brink’s Switzerland Ltd. Switzerland Brink’s Diamond & Jewelry Services BVBA Belgium Transpar – Brink’s ATM Ltda. Brazil BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda. Brazil Brink’s-Seguranca e Transporte de Valores Ltda. Brazil Sebival-Seguranca Bancaria Industrial e de Valores Ltda. Brazil Setal Servicos Especializados, Tecnicos e Auxiliares Ltda. Brazil BVA-Brink’s Valores Agregados Ltda. Brazil Brink’s Hong Kong Limited Hong Kong Brink’s Security Transportation (Shanghai) Company Limited China Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%) Korea Brink’s Nederland B.V. Netherlands Brink’s Geldverwerking B.V. Netherlands Brink’s Security Services B.V. Netherlands Brink’s Singapore Pte Ltd Singapore Brinks (Southern Africa) (Proprietary) Limited South Africa Brinks Armoured Security Services (Proprietary) Limited South Africa ePago International Inc. Panama Brink’s e-Pago Tecnologia Ltda. Brazil Corporación ePago de Venezuela, C.A. Venezuela e-Pago de Colombia S.A. (75%) Colombia Brink’s Global Services (BGS) Botswana (Proprietary) Limited Botswana Brink’s Macau Limited Macao Brink’s Taiwan Security Limited Taiwan Brink’s (Thailand) Limited (40%) Thailand Brink’s Guvenlik Hizmetleri Anonim Sirketi Turkey Brink’s Europe Limited U.K. Brink’s (UK) Limited U.K. Brink’s Commercial Services Limited U.K. Brink’s Diamond & Jewellery Services Limited U.K. Brink’s Limited U.K. Brink’s (Scotland) Limited U.K. 3 Jurisdiction Company of Incorporation Brink’s Limited (Bahrain) EC Bahrain Brink’s Security Limited U.K. Quarrycast Commercial Limited U.K. Brink’s Global Services, Ltd. U.K. BAX Holding Company Virginia Brink’s Administrative Services Inc. Delaware Pittston Minerals Group Inc. Virginia Pittston Coal Company Delaware American Eagle Coal Company Virginia Heartland Coal Company Delaware Maxxim Rebuild Company, Inc. Delaware Pittston Forest Products, Inc. Virginia Addington, Inc. Kentucky Appalachian Mining, Inc. West Virginia Molloy Mining, Inc. West Virginia Vandalia Resources, Inc. West Virginia Pittston Coal Management Company Virginia Pittston Coal Sales Corp. Virginia Pittston Coal Terminal Corporation Virginia Pyxis Resources Company Virginia HICA Corporation Kentucky Holston Mining, Inc. West Virginia Motivation Coal Company Virginia Paramont Coal Corporation Delaware Sheridan-Wyoming Coal Company, Incorporated Delaware Thames Development Ltd. Virginia Buffalo Mining Company West Virginia Clinchfield Coal Company Virginia Dante Coal Company Virginia Eastern Coal Corporation West Virginia Elkay Mining Company West Virginia Jewell Ridge Coal Corporation Virginia Kentland-Elkhorn Coal Corporation Kentucky Lorado Reclamation Company West Virginia Meadow River Coal Company Kentucky Pittston Coal Group, Inc. Virginia Ranger Fuel Corporation West Virginia Sea “B” Mining Company Virginia Pittston Synfuel Company Virginia Pittston Mineral Ventures Company Delaware PMV Gold Company Delaware MPI Gold (USA) Ltd. Nevada Pittston Mineral Ventures International Ltd. Delaware Mineral Ventures of Australia Pty Ltd. Australia Western Australian Minerals Company Pty Ltd Australia NOTE:Subsidiaries that are not majority owned do not constitute “Subsidiaries” for the purposes of this Schedule.They have been left on the Schedule so as to make the ownership structure clear. 4
